Citation Nr: 1024912	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  03-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease, L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1974.  
He also served from July 22, 1974, to March 22, 1976, but was 
discharged under dishonorable conditions, thus barring him from 
receiving VA benefits based on this period of service.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from November 2002 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

The November 2002 rating decision denied the claim for 
entitlement to service connection for ear problems, which was 
later recharacterized as bilateral hearing loss.  The October 
2005 rating decision granted entitlement to service connection 
for degenerative joint disease (DJD), L-5, S-1 and assigned a 20 
percent evaluation effective January 28, 2002.  In a November 
2005 statement, the Veteran disagreed with that rating and 
accordingly the statement was construed as a timely notice of 
disagreement (NOD).  In October 2007, the Board remanded this 
issue for the issuance of a statement of the case (SOC).  

In November 2003, the Veteran presented testimony at a personal 
hearing conducted at the New Orleans RO before the undersigned 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of this 
personal hearing is in the Veteran's claims folder.

In a November 2008 decision, the Board denied the claim for 
entitlement to service connection for bilateral hearing loss.  
Subsequently, the Veteran appealed the Board's decision to the 
Court and in an Order dated in September 2009, the Court ordered 
that the joint motion for remand (Joint Motion) be granted and 
remanded the Board's decision for proceedings consistent with the 
Joint Motion filed in this case.  

The Board observes that in the introduction section of the 
November 2008 decision, the Board indicated that following the 
issuance of an August 2008 SOC for the issue of entitlement to an 
initial rating in excess of 20 percent for degenerative joint 
disease, L5-S1, the Veteran did not file a timely substantive 
appeal.  Accordingly, the Board did not consider this issue in 
its November 2008 decision.  However, it appears that the Veteran 
did file a timely substantive appeal with that issue in August 
2008 that had not yet been associated with the claims file that 
was before the Board at the time of its November 2008 decision.  
Thus, as the evidence reflects that the Veteran timely perfected 
this issue, it is now before the Board for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

1.  Entitlement to service connection for hearing loss.

The September 2009 Joint Motion stated that the June 2008 VA 
audiological examination was inadequate.  It was noted that a 
January 1972 service treatment record which indicated that the 
Veteran had ear fullness for two days and had old scarring on the 
right tympanic membrane was not discussed.  Further, it was 
determined that the examination was not adequate because the 
examiner did not consider the February 1976 separation 
examination.  It was stated that although the Veteran is barred 
from receiving service-connected compensation for a disease or 
residuals of an injury that was incurred during his second period 
of active service because he was discharged under other than 
honorable conditions, the Board and the medical examiners are not 
precluded from considering evidence from this time for the 
purpose of determining whether the Veteran incurred hearing loss 
during his first period of service, or whether it demonstrates 
continuity of symptomatology.  Accordingly, a remand is necessary 
to afford the Veteran an adequate examination.  

2.  Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease, L5-S1.

Although the Veteran properly perfected this issue, the Board 
notes that it is not ready for consideration.  In this regard, it 
does not appear that the Veteran was provided with a 
certification letter informing him that he had the option to 
appear personally before the Board and give testimony, send the 
Board additional evidence concerning his appeal, or appoint or 
change his representative.  38 C.F.R. § 20.1304(a), (b).  
Accordingly, he should be provided with this notice on remand.

Moreover, the Veteran underwent an April 2010 VA examination 
wherein his service-connected DJD L5-S1 was evaluated.  It does 
not appear that a supplemental statement of the case (SSOC) was 
issued after that examination.  38 C.F.R. § 19.31.  Accordingly, 
a remand is necessary for the issuance of a SSOC.

It also appears that the Veteran should be provided with notice 
that addresses his claim for an increased rating, to include the 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) notice 
information.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with notice pursuant to 38 C.F.R. 
§ 20.1304(a), (b) with regard to the issue of 
entitlement to an initial rating in excess of 
20 percent for degenerative joint disease, 
L5-S1.  In particular, the Veteran should be 
informed that he has the option to appear 
personally before the Board and give 
testimony, send the Board additional evidence 
concerning his appeal, or appoint or change 
his representative within 90 days of the date 
of such letter, or before the Board issues a 
decision on the matter, whichever comes 
first.  

2.  The Veteran should be provided with 
notice that addresses the information and 
evidence necessary to substantiate his claim 
for an increased rating for his service-
connected degenerative joint disease, L5-S1.

3.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for bilateral hearing loss.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction with 
the examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, and prior VA examination 
reports, the examiner should state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current bilateral hearing loss is causally or 
etiologically related to noise exposure during 
the Veteran's first period of military service 
(October 1968 to July 1974) as opposed to its 
being more likely due to some other factor or 
factors.  Pursuant to the September 2009 Joint 
Motion, the examiner must consider and discuss 
the January 1972 service treatment record 
which indicated that the Veteran had ear 
fullness for two days and had old scarring on 
the right tympanic membrane was not discussed 
as well as the audiometric results on the 
February 1976 separation examination.  The 
examiner should observe that although the 
Veteran is barred from receiving benefits for 
any injury or disease incurred from his 
service from July 1974 to March 1976, his 
February 1976 separation examination can still 
be considered in the context of his honorable 
period of service from October 1968 to July 
1974.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


